DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li (US 2016/0286229 A1).
Regarding Claim 1, Li discloses an image decoding method (e.g. Figs. 3, 12)  comprising: determining initial motion vectors of a current block using motion vectors of a reconstructed region (e.g. Figs. 12, 14 and Paragraph [0231, 0237]); searching for the motion vector of the current block based on the initial motion vector (e.g. Figs. 12, 14 and Paragraph [0231, 0240]); and generating a prediction sample of the current block using the searched motion vectors (e.g. Figs. 12, 14 and Paragraph [0232, 0240]), wherein the initial motion vector comprises a motion vector in a past direction and a motion vector in a future direction (e.g. Fig. 9 and Paragraph [0164-0166], using bidirectional motion vector derivation), and the searched motion vectors are used to derive motion vectors of a 176block decoded after the current block (e.g. Figs. 10, 11 illustrate the extended bilateral matching based on motion vector derivation; Paragraph [0081-0083] describes general merge mode in HEVC, and Paragraph [0212] states that bilateral matching can be also applied to the reference pictures are both before or after the current slice).
Regarding Claims 2, 10, Li discloses searching for the motion vectors using a difference between a prediction block in a past direction indicated by the motion vector in the past direction and a prediction block in a future direction indicated by the motion vector in the future direction (e.g. Fig. 9 and Paragraph [0164-0165], applying dMV).
Regarding Claims 3, 11, Li discloses searching for the motion vectors based on prediction error generated by applying a difference between the prediction block in the past direction and the prediction block in the future direction to a sum of 175absolute difference (SAD) calculation method (e.g. Paragraph [0166-0167]).
Regarding Claims 4, 12, Li discloses searching for the motion vectors in a search region having a predefined size (e.g. Paragraph [0166]).
Regarding Claims 5, 13, Li discloses the motion vectors of the reconstructed region are candidate motion information of a merge mode (e.g. Paragraph [0175], claim 5).
Regarding Claims 6, 14, Li discloses the candidate motion information of the merge mode comprises at least one of motion information of spatial candidate blocks of the current block and motion information of a temporal candidate block (e.g. Paragraph [0134, 0195], claim 4).
Regarding Claim 7, Li discloses decoding decoder-side motion vector derivation (DMVD) mode operation information (e.g. Fig. 11 and Paragraph [0175]), wherein, when the DMVD mode operation information indicates DMVD mode operation (e.g. Fig. 11 and Paragraph [0175], “pu_dmvd_flag”), the motion vectors of the current block are searched based on the initial motion vectors (e.g. Paragraph [0177-0178]).
Regarding Claims 9, 16, Li discloses an image encoding method (e.g. Fig. 2, 12), a non-transitory computer-readable recording medium including a bitstream generated by the image encoding method, the method comprising: determining initial motion vectors of a current block using a motion vector of a reconstructed region (e.g. Fig. 12 and Paragraph [0231]); searching for optimal motion vectors of the current block based on the initial motion vector (e.g. Fig. 12 and Paragraph [0231]); and generating a prediction sample of the current block using the optimal motion vectors (e.g. Fig. 12,  and Paragraph [0232]),, wherein the initial motion vectors comprise a motion vector in a past direction and a motion vector in a future direction (e.g. Fig. 9 and Paragraph [0164-0166], using bidirectional motion vector derivation), and wherein the optimal motion vectors are used to derive motion vectors of a block encoded after the current block (e.g. Figs. 10, 11 illustrate the extended bilateral matching based on motion vector derivation; Paragraph [0081-0083] describes general merge mode in HEVC, and Paragraph [0212] states that bilateral matching can be also applied to the reference pictures are both before or after the current slice).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-14, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. The recited features are anticipated by Li, see the detailed explanation in the USC 102 rejection section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li-1 (US 2016/0286232 A1), discloses deriving mv for sub-blocks;
Li-2 (US 2016/0286230 A1), discloses motion vector derivation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485